Opinion by
Johnson, J.
At the trial the collector’s memorandum was moved in evidence and the case submitted. An examination of .said memorandum showed that an error had been made by the surveyor in reporting the weight of 14 bales of thread waste. The surveyor’s amended report showed a gross weight for these 14 bales as 3,696 instead of 3,896, as previously reported. In view of the evidence presented, the collector was directed to reliquidate the entry-assessing duty at the appropriate rate upon the basis of 3,696 pounds, rather than 3,896 pounds, and to make refund accordingly.